Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the drawing quality is poor, i. e., the shading, lines and cross-hatching are blurry and unclear making it difficult to distinguish claimed inventive features.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “stator bushing” in claims 6 and 8, must be shown or the feature(s) canceled from the claim(s).  This elements has no reference numeral.  No new matter should be entered.  
Note: Adding a reference numeral for this element to the drawings and its corresponding specification references would obviate this objection.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claims 4, 6-8, 12 and 15 are objected to because of the following informalities:  
In claim 4, line 2, “the region” should be reworded to --a region--.
In claims 6, 8, 12 and 15, the term “in the peripheral direction” should be reworded to --in a peripheral direction --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (International Patent Application Publication No. WO 02/27895).
Regarding claim 1, Takahashi et al. discloses a fan having an external rotor motor (FIG.’s 1-8, Abstract, rotor 2 is outside of stator 17, 18 - outer rotor motor) comprising: 
a rotor 10, 2 (FIG. 2, Mach. Trans. para. 0021) rotating about an axis of rotation in a motor section (top of drawing FIG. 2, areas adjacent rotor 2 and stator core 17, considered the recited motor section) and configured to receive a fan wheel 6 (Mach. Trans. para. 0022) in an outwardly enclosing manner (as shown since the fan is fitted over the rotor radially, in accordance with Applicant’s description of the term in para. 0008 of the spec.); 
motor electronics 28 (Mach. Trans. para. 0024, “control circuit 28”) are arranged in an electronic section (lower part of FIG. 2 areas proximate motor flange 1 and circuit case 4, forming the recited electronics section) and housed in an electronics housing 1, 4 (as shown), the motor section and the electronics section are arranged axially or radially adjacent to each other along the axis of rotation (as shown); 
the fan generates a pressure difference (Ap) between its suction side and its pressure side by the fan wheel 6 (inherently, according to basic fluid dynamics principles, a fan pressure side and suction side, when in operation, generate a pressure difference1); 
a continuous cooling duct 5 (Mach. Trans. para. 0026, “cooling air passage 5” and its associated conduits) runs inside the external rotor motor from a flow opening 34a (Mach. Trans. para. 0026) at the electronics housing 1, 4 along the motor electronics and at least along sections of the rotor 10, 2 to a flow opening 8, 37a-37e (Mach. Trans. para. 0022, “ventilation holes 8”; Mach. Trans. para. 0026, “blowing openings 37a-37e” – either of the ventilation holes 8 and/or blowing openings 37a-37e, together or alternatively interpretable as the recited flow opening) in the motor section (Id., describing cooling air flow through the electronics and up into motor section for cooling the stator and associated components; see also para. 0031, “control circuit 28 and the armature winding 18 are cooled in series”) and an exclusively passive cooling air flow (interpreted in accordance with Applicant’s spec. at para. 0013 as a cooling flow generated passively, not by a rotating fan/wheel) through the cooling duct can be generated in operation due to the pressure difference (Ap) generated by the fan wheel 6 to cool both the electronics section and the motor section, Id.
Re. claim 2, Takahashi discloses the flow opening 34a at the electronics housing defines a pressure-side inflow opening and the flow opening 8, 37a-37e in the motor section defines a suction-side outflow opening (inherently, by virtue of location of openings 34a, and 8, 37a-37e with respect to the fan).
Re. claim 3, Takahashi discloses multiple cooling fins 31b (Mach. Trans. para. 0024) are formed on the electronics housing 1, 4 (as shown) that extend axially and radially into the cooling duct 5 starting from the inflow opening 34a and form a duct wall surface 31a of the cooling duct 5 (as shown and described).
Re. claim 4, Takahashi discloses the rotor 10, 2 comprises a rotor housing 2 and the outflow opening 8 is formed in the region of an axial end face of the rotor housing 2 (as shown).
Re. claim 5, Takahashi discloses the fan wheel 6 comprises an impeller base plate (formed by rotor housing portion 2 near ventilation holes 8 which is attached to impeller blades 6 via rotor 2 and shaft 10 although not clearly shown in the drawings) with impeller blades (on the fan wheel) wherein the base plate forms the outflow opening 8.
Re. claim 9, Takahashi discloses the cooling duct 5 is closed or substantially closed (interpreted broadly as forming an obstruction) at a transition from the electronics section to the motor section by a standing or rotatable unbladed cover 44, 45 (Mach. Trans. para. 0031, stepped portions 44, 45 forming recited cover).
Re. claim 10, Takahashi discloses the cooling duct 5 has multiple changes of direction in its course from the inflow opening 34a to the outflow opening 8, 37a-37e, such that the cooling air flow is diverted multiple times (as shown, simply following cooling air passage shows it changing directions from horizontal to vertical then directed into the motor section proximate the stator).
Re. claim 11, Takahashi discloses the outflow opening 8 is at an axial spacing from the fan wheel 6 at the rotor 10, 2 (since it is spaced from at least portions of the fan in the axial direction).
Re. claim 12, Takahashi discloses the cooling duct 5 runs in the peripheral direction (broadly, any associated direction along these components can be interpreted as the peripheral direction since a direction or orientation has not been explicitly defined in the claims), locally limited to the electronics section and the motor section (as shown).
Re. claim 13, Takahashi discloses the rotor 10, 2 is supported by at least one bearing 11, 12 and the cooling duct 5 leads past the at least one bearing 11, 12 (Mach. Trans. para. 0022, by virtue of cooling air flow passage directed through the motor section and exiting at outflow opening 8 which is adjacent the bearings 11, 12, thereby meeting claim limitation).
Re. claim 14, Takahashi discloses the rotor 10, 2 is associated with the suction side and the motor electronics is associated with the pressure side (see also FIG. 7, since cooling air flow enters duct 34a and flow out via outflow 8, 37a-37e requires flow in this direction in accordance with Applicant’s disclosed flow path direction from electronics side to motor side and out).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (International Patent Application Publication No. WO 02/27895) in view of Pfaff (German Patent Application Publication No. DE 102015105188).
As to claims 6 and 8, Takahashi is discussed above and further discloses the external rotor motor has, in the motor section, a stator bushing 13, 19, 20 (Mach. Trans. para. 0023, formed at least in part by support cylinder 13, and/or holding members 19, 20 broadly) with a stator pack 17 and motor windings 18, Id.  However, Takahashi is silent as to the external rotor motor comprising stator cooling fins distributed in the peripheral direction.  In this regard, Pfaff teaches a fan motor arrangement with a stator bushing 3 and stator cooling fins 8 arranged in the peripheral direction (term peripheral direction interpreted broadly since a direction or orientation has not been explicitly defined) to dissipate heat generated by the motor components (Mach. Trans. p. 5, 1st full para.).   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify Takahashi with stator cooling fins arranged in the manner claimed in order to dissipate heat and cool the motor, as taught by Pfaff, Id. 
And, upon modification with stator fins, the applied art collectively teaches the cooling duct runs along the stator cooling fins (as Takahashi’s cooling passage 5 directs cooling air to outflow opening 8 to cool for the stator, it follows that the modified stator with stator cooling fins would be subject to this flow, i. e., formed with the cooling duct running along it).
As to claim 15, Takahashi discloses a fan having an external rotor motor (FIG.’s 1-8, Abstract, rotor is outside of stator 17, 18) comprising: 
a rotor 10, 2 (FIG. 2, Mach. Trans. para. 0021) rotating about an axis of rotation in a motor section (top of FIG. 2, adjacent rotor 10, 2) and configured to receive a fan wheel 6 in a radially outward enclosing manner (as shown since fan is fitted over rotor radially in accordance with Applicant’s description of the term in para. 0008); 
motor electronics 28 (Mach. Trans. para. 0024, “control circuit 28”)  are arranged in an electronics section (lower part of FIG. 2 proximate motor flange 1 and circuit case 4, forming the recited electronics section), the motor section and the electronics section are arranged axially or radially adjacent to each other along the axis of rotation (as shown);
the external rotor motor in the motor section comprises a stator bushing 13, 19, 20 (Mach. Trans. para. 0023, formed by support cylinder 13, and holding members 19, 20, broadly at least in part) with a stator pack 17 and motor windings 18 (Mach. Trans. para. 0023), when operated as intended, the fan generates a pressure difference between its suction side and its pressure side by the fan wheel 6 (inherently, according to basic fluid dynamics principles, a fan pressure side and suction side, when in operation generate a pressure difference, see Footnote 1 above; see also Mach. Trans. para.’s 0026, describing cooling air flow through electronics and up into motor section cooling the stator core and associated components; and para. 0031, “control circuit 28 and the armature winding 18 are cooled in series”) ; 
a continuous cooling duct 5 (Mach. Trans. para. 0026, “cooling air passage 5”) runs inside the external rotor motor from a pressure-side inflow 34a (Mach. Trans. para. 0026) opening to a suction-side outflow opening 8 (Mach. Trans. para. 0022, “ventilation holes 8”) and an exclusively passive cooling air flow (interpreted in accordance with Applicant’s spec. at para. 0013 as a cooling flow generated passively, not by a rotating fan/wheel), through the cooling duct 5, can be generated in operation due to the pressure difference generated by the fan wheel 6, at least one power module (Mach. Trans. para. 0024, “switching elements such as power FET” interpreted as recited power module) of the motor electronics 28 is directly arranged next to the stator bushing 13, 20, 21 (under broadest reasonable interpretation, power module is on circuit 28 next to areas forming recited stator bushing) to cool the motor section and at least the power module of the motor electronics 28 by means of the stator bushing 13.
Takahashi is silent as to the external rotor motor comprising stator cooling fins which are distributed in the peripheral direction, the cooling duct running along the stator cooling fins and the stator bushing having the stator cooling fins.  In this regard, Pfaff teaches a fan motor arrangement with stator bushing 3 having stator cooling fins 8 arranged in the peripheral direction (the term peripheral direction interpreted broadly because a direction or orientation has not been explicitly defined) to dissipate heat generated by the motor components (Mach. Trans. p. 5, 1st full para.).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify Takahashi with stator cooling fins arranged as claimed in order to dissipate heat and cool the motor, as taught by Pfaff, Id.
 	And, upon modification, the applied art collectively teaches the cooling duct (Takahashi – 5) running along the stator cooling fins (upon Pfaff modification) and the stator bushing having the stator cooling fins (as modified).




Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1https://en.wikipedia.org/wiki/Bernoulli%27s_principle#:~:text=In%20fluid%20dynamics%2C%20Bernoulli's%20principle,his%20book%20Hydrodynamica%20in%201738.